Citation Nr: 1040009	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  96-42 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD) to include as secondary to service-connected hypertension 
or diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1968 to February 1971 and from October 1973 to March 1979.  She 
also had subsequent periods of active duty for training in the 
Army National Guard.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a July 1994 rating 
decision by the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO).  In November 2003, May 2006, 
and March 2009 the case was remanded for additional evidentiary 
development.  The March 2009 remand also included an issue of 
service connection for asthma.  A July 2010 rating decision 
granted service connection for asthma, and that matter is no 
longer before the Board.


FINDING OF FACT

The Veteran is not shown to have CAD.


CONCLUSION OF LAW

Service connection for CAD is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for 
Veterans Claims (Court) held that the notice requirements of the 
VCAA applied to all 5 elements of a service connection claim 
(i.e., to include the rating assigned and the effective date of 
award).

The initial adjudication in this matter preceded enactment of the 
VCAA.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
Court held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing the 
notice prior to the initial adjudication; instead, the claimant 
had a right to timely content-complying notice and proper 
subsequent VA process.  June 2001, April 2004, October 2004, May 
2006, April 2007, and April 2008 letters informed the Veteran of 
the evidence and information necessary to substantiate the claim, 
the information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide, 
and the evidence that she should submit if she did not desire VA 
to obtain such evidence on her behalf.  She was also notified 
regarding of how disability ratings and effective dates of awards 
are assigned.  A November  1994 statement of the case (SOC) and 
February 2001, June 2003, August 2003, December 2005, October 
2008, and July 2010 supplemental SOCs (SSOC) outlined the 
regulation implementing the VCAA, and notified the Veteran of 
what the evidence showed, of governing legal criteria, and of the 
bases for the denial of the claim.  The Veteran has received all 
critical notice, and ample opportunity to respond after  notice 
was given.  The claim was thereafter readjudicated.  See July 
2010 SSOC.  The appellant is not prejudiced by any technical 
notice timing or content defect that may have occurred earlier, 
nor is it so alleged.
The Veteran's service treatment records (STRs) are associated 
with her claims file; VA has secured all pertinent/identified 
records that could be obtained.  The Veteran was afforded VA 
examinations, most recently in May 2009 (with February 2010 
addendum medical advisory opinion following  a review of the 
record) pursuant to the Board's March 2009 Remand.  That 
examination (with addendum) was adequate as it specifically 
addressed the critical question in this case, i.e. the existence 
or nonexistence of the disability for which service connection is 
sought, included all findings/studies necessary that were not 
either medically contraindicated or declined by the appellant, 
and included an opinion that was adequately supported by 
explanation of rationale and based on a thorough review of the 
entire record, which was reflected by citations to clinical data 
therein.   The Veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of this claim. 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that VA must review the entire record, but does not have 
to discuss each piece of evidence).  Hence, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability that is 
proximately due to or the result of a service-connected disease 
or injury shall [also] be service connected.  38 C.F.R. 
§ 3.310(a).  

To establish service connection for a disability, there must be 
medical evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury 
(disability). Hickson v. West, 13 Vet. App. 247, 248 (1999).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the benefit 
of the doubt in resolving each such issue must be  given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Once the 
evidence is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the claim.  
If so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran claims (in essence) that service connection for CAD 
is warranted because she was evaluated and treated for such while 
in service.  Her active duty STRs do not show any complaints of 
or treatment for CAD.  A May 1977 record shows complaints of 
occasional chest pain.  A May 1977 electrocardiogram (EKG) was 
interpreted as showing sinus tachycardia - normal response.  

1986 to 2006 private treatment records from Kaiser Permanente 
include several reports noting that the Veteran complained of 
chest pain.  On March 1988 cardiac evaluation, it was noted that 
the Veteran may have some symptoms that are consistent with 
atypical angina; however at the present time she did not feel 
that the symptoms were due to CAD, but were due to stress-induced 
symptoms.  A July 1988 record notes atypical chest pain - suspect 
musculoskeletal.  An April 1989 record notes no evidence of CAD.

Postservice records from Twins City Community Hospital include 
1987 records which show clinical assessments of angina and rule 
out myocardial infarction.  No evidence of CAD was found.

In an August 1991 letter, D.B.M., M.D. (Kaiser) stated:

"[The Veteran] remained stable until June of 1987 when she 
suffered an apparent mild heart attack.  She was 
hospitalized . . . for two and a half days.  She has 
remained fairly stable since that time with only occasional 
chest pain which relieved by Calan 80 mg three times daily 
as well as occasional sublingual nitroglycerin.  She was 
evaluated by our cardiologist, Dr. K.M.  She felt that the 
[Veteran] likely did not have CAD but rather coronary 
artery spasms that are probably stress induced."

On January 1998 VA examination, the Veteran reported that she was 
in the military, she was hospitalized , and possible angina was 
diagnosed.  Physical examination revealed regular heart rate and 
rhythm without murmurs, or extra sounds.  An echocardiogram was 
essentially normal.  The examiner's assessment was four episodes 
of syncope of which the etiology was unclear.  He indicated that 
it was possible that [the Veteran had] CAD, however, it was 
difficult to assess as she was unable to complete exercise [EKG] 
testing.

Statements from the Veteran, her husband and her mother attest 
that she has episodes of chest pain.

VA records from 1996 to 2007 include reports of EKGs which show 
normal heart activity.  The records also note the diagnoses of 
CAD reported by the Veteran.

On October 2004 VA examination, the Veteran reported a long 
history of chest pain.  She reported that she was told, while on 
active duty, that she suffered a heart attack.  Physical 
examination revealed regular heart rate and rhythm without 
murmurs and extra sounds; her extremities were normal; she was 
morbidly obese.  An echocardiogram was essentially normal.  The 
examiner noted that the Veteran had multiple risk factors for 
CAD, but actually had no definitive diagnosis of such disorder.  
He indicated that the Veteran's chest pain sounded very atypical 
to him.  

On March 2007 VA examination, the Veteran reported a history of 
chest pain since 1988.  Physical examination revealed that her 
neck veins were not engorged; there was slight diffuse 
thyromegaly; her carotids were well felt; there was no carotid 
bruit; the apex beat and PMI was in the fifth left interspace in 
the midclavicular line; S1 was normal; S2 was accentuated; there 
were no adventitious cardiac sounds; expiration was slightly 
prolonged; there was no hepatomegaly, hepatojugular reflux, or 
pedal edema; her feet were cold; and peripheral pulsations were 
within normal limits.  The diagnosis was history of angina.  The 
examiner noted:

"Echocardiogram showed trace aortic regurgitation and trace 
regurgitation with normal ejection fraction.  CAD is at 
least as likely as not."

On May 2009 VA examination, the Veteran reported that she 
suffered a heart attack in 1974 and in 1988.  She denied current 
chest pain or shortness of breath.  Physical examination revealed 
normal cardiac activity.  Echocardiogram demonstrated normal left 
ventricular size and function with an ejection fraction of 65 to 
70 percent.  There were no other significant abnormalities.  The 
examiner noted:

"Although this [Veteran] claims to have had heart attacks 
in 1974 and 1988, there is really no objective evidence of 
any cardiac disease. . . . .I can only speculate as to the 
nature of the events involving her two hospitalizations 
that occurred previously.  It is possible that she had a 
tiny amount of myocardial damage based on factors that are 
unclear to me at this point.  More likely, she was told she 
had a heart attack based on inaccurate information or 
misuse of the term.  She certainly does have risk factors 
or did in the past for the development of CAD.  However, 
she does not want to have any noninvasive or invasive 
testing to determine the presence of CAD presently."

In an addendum report/medical advisory opinion following an 
extensive review of the entire record the May 2009 VA examiner, 
who is a VA Chief of Cardiology, opined:

"This [Veteran] has claimed that she had two "heart 
attacks", for which I find no documentation whatsoever.  
She reported to me in the 5/22/09 examination that the 
records of these events had been "lost", but I find that 
there is extensive documentation throughout her records 
that she did not complain of chest pain until the 6/22/87 
admission.  She was not considered to have CAD at that 
time, nor on subsequent admission to a private hospital 
3/2/88, or on any subsequent evaluation.  She has had many 
normal EKGs dating back to 3/23/76, and many normal 
echocardiograms from 1/12/98 and onwards.

[The Veteran] has been offered to have a variety of cardiac 
tests to determine whether she has CAD, but has refused.  
The quickest way to determine if she has any CAD now would 
be to perform a CT angiogram.  This is not cardiac 
catheterization, but rather a test where iodinated contrast 
material is injected intravenously and a CT scan is 
performed at the time.  A slightly less definitive study 
would be to perform an exercise or chemical nuclear 
perfusion stress test.  Cardiac catheterization, of course, 
would be the gold standard, but is obviously invasive.  

In conclusion, I can find no evidence that this [Veteran] 
has CAD or has had a previous myocardial infarction.  Her 
chest pain has always been considered to be [likely] to 
represent angina."

The threshold requirement that must be met to substantiate a 
claim of [direct or secondary] service connection is that there 
must be competent evidence that he claimant actually has the 
disability for which service connection is sought (that it was 
manifest/diagnosed on or after the date of application for 
service connection).  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007).  In the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Here, competent (medical) evidence does not show that the Veteran 
now has (or at any time during the pendency of this appeal, has 
had) CAD, the disability for which service connection is sought.  
While periodically throughout the appeal period the Veteran has 
been seen/treated for chest pain complaints chest pain, and some 
postservice VA treatment records list a diagnosis of CAD (based 
on the Veteran's report), there is no diagnosis of CAD that is 
adequately supported by clinical findings or definitive 
diagnostic study.  The Veteran has not submitted (or identified 
for VA to secure) any evidence of medical diagnosis of CAD 
supported by objective clinical data (diagnostic studies); when 
such diagnosis has been noted, it was based on either the 
Veteran's reported history or listed as a tentative diagnosis to 
be considered.  (significantly, the examiner noted that the 
Veteran has refused such testing).  Notably, the Veteran has 
declined any exhaustive studies that would establish the presence 
of CAD (significantly some, but not all, may be medically 
contraindicated). 

Because she is a layperson, the Veteran lacks the 
training/expertise to establish a diagnosis by of CAD based on 
her own opinion, and her own assertions that she has CAD are not 
competent evidence in this matter.   The diagnosis of CAD is a 
complicated medical question that requires a certain level 
training/expertise, and is beyond the capability of lay 
observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As competent (medical) evidence does not show that the Veteran 
has CAD, she has not satisfied the initial threshold requirement 
for establishing service connection (direct or secondary) for 
such disability, and has not presented a valid claim of service 
connection for such disability.  See Brammer, 3 Vet. App. at 225 
(1992).  Accordingly, the analysis of her claim does need not 
proceed any further; the appeal in the matter must be denied. 


ORDER

Service connection for CAD (to include as secondary to service-
connected hypertension or diabetes) is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


